Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Valerie Morisset			:
Application No. 16/254,251			:		Decision on Petition
Filing Date: January 22, 2019			:				
Attorney Docket No. BGH-01302		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed April 1, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

Facts

On June 26, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

Applicant filed a Notice of Appeal, the fee required for a Notice of Appeal, and a payment for a three-month extension of time on December 21, 2020.  The Notice of Appeal is titled, “Notice of Appeal From the Examiner to the Patent Trial and Appeal Board.”  

Applicant incorrectly used a Document Description of “Extension of Time” to describe the Notice of Appeal when electronically filing the notice on December 21, 2020.

The Office issued a Notice of Abandonment on March 8, 2021.  The notice states the Office failed to receive a reply to the final Office action.  However, a reply was timely filed in the form of the Notice of Appeal filed December 21, 2020.

The petition was filed on April 1, 2021.

A request for continued examination, the required fee for the request, and a payment for a      five-month extension of time were timely filed on July 21, 2021.

Discussion

In view of the timely submission of the Notice of Appeal and the request for continued examination, the application is not abandoned.  Therefore, the holding of abandonment is hereby withdrawn. 
Technology Center Art Unit 1626 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions